DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 15, 2021. Claims 3 and 5 have been cancelled without prejudice.  Claims 1, 2, 4, and 6-18 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 2, 4, and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2, 4, and 6-18, the closest prior art references, Ohashi (US 2020/0103691 A1), Seo et al. (US 2015/0070612 A1), and Murade et al. (US 2002/0060832 A1) fail to disclose all of the limitations of claim 1, including the limitations, “ wherein an edge of the first substrate further abuts a circuit board, and the circuit board and the first substrate form a panel cavity; the backlight module is disposed in the panel cavity; wherein the backlight module comprises a backlight, a plastic frame, and a light guide plate, the light guide plate is disposed corresponding to the display area of the first substrate, the plastic frame is in the panel cavity, the backlight is disposed an region, where the projection of a driver on a surface of the plastic frame parallel to a surface of the first substrate located, of the plastic frame, a light illumination direction of the backlight is perpendicular to the surface of the first substrate, the plastic frame has a reflective structure on one side corresponding to a light exit of the backlight, and a light emitted by the backlight is reflected by the reflective structure into the light guide plate; wherein the driver is in the bonding area.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871